Appeal from so much of an order as denies plaintiff’s motion to confirm the report of an official referee recommending an increase of permanent alimony from fifteen dollars to twenty-five dollars a week and denies permanent alimony in that amount. Order modified by striking out such denials and inserting in place thereof provisions which grant the motion to confirm, to increase the alimony from fifteen dollars to twenty-five dollars a week, and to make that award permanent. As so modified, the order, in so far as an appeal is taken, is affirmed, with ten dollars costs and disbursements to appellant. In our opinion, the recommended increase to twenty-five dollars a week should have been granted, in view of the undenied proof that in the first three months of the year 1937 the defendant had earned the sum of $2,444.75 and could reasonably expect continued employment until the first week of June, and thereafter from the middle of November to the end of the calendar year of 1937. Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.